DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 05/03/2022 have been entered and fully considered.
Instant claims 5, 10, and 17-18 have been cancelled currently.
Instant claims 1-4, 6-9, 11-16, and 20-21 have been amended currently.
In view of the current amendments, the previous rejection under 35 USC 112(b) has been withdrawn.
In view of the current amendments, the previous rejections of instant claims 17-18 are rendered moot.
Currently, instant claims 1-4, 6-9, 11-16, and 19-21 are pending.

Response to Arguments
Applicant's arguments/remarks filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant states and discusses on p. 7 of the current remarks that, “… It would not be possible for a MALDI to simultaneously apply a solubilizing agent and lase the analyte. Specifically, neither reference teaches applying solubilizing agents applied via electrospray. Accordingly, the combination of references fails to teach all the features of amended claim 1.” Emphasis added.  
The Examiner disagrees. Instant claim 1 now recites, “… applying an electrospray to a surface on which a sample is deposited, wherein the sample comprises the membrane protein and a solubilising agent, wherein the electrospray comprises a solubilising agent…”. Emphasis added. However, Pope et al. teaches (para. [0016]-[0018]) about the use of “solubilizing agents” or “solubilizers” that are useful in the analysis of hydrophobic analytes like hydrophobic proteins and further discloses (para. [0028]) the use of “solubilizers” that can increase the solubility of an analyte. Para. [0120] of Pope et al. goes on the show that the discussed “solubilizing agents” or “solubilizers” are not limited to just use in a MALDI matrix, but can be employed to enhance solubility of one or more analytes using other types of MS, in particular LC/MS - liquid chromatography mass spectrometry; for example, an MS-compatible solubilizer can allow for better yield and purification of proteins separated by, for example, HPLC, RP HPLC, capillary electrophoresis, or liquid or gel phase isolelectric focusing prior to MS analysis. Emphasis added. It is the position of the Examiner that the addition of the solubilizers of Pope et al. prior to MS reads on the newly added limitation of adding a solubilizing agent in the spray of an electrospray, so as to add the agent prior to MS analysis. With this cited, it is still the position of the Examiner that the combination of Takats et al. and Pope et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-9, 11-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0230635 A1 (Takats et al.) in view of U.S. 2011/0315930 A1 (Pope et al.).
In regards to instant claims 1 and 19-20; Takats et al. discloses (abstract and fig. 1-13) a method and system for desorption ionization (DESI) for the ionization of various compounds, including “peptides and proteins” (encompassing “a membrane protein”) present on metal, polymer, and mineral surfaces. Takats et al. discloses (fig. 1-2b, and para. [0038]-[0041] and [0047]-[0048]) several embodiments of a DESI spray system 10 comprising a device for generating a “DESI-active spray” by delivering droplets of a liquid into a nebulizing gas (“applying an electrospray to a surface …”), a means for directing the DESI-active spray onto “a surface supporting a sample material” containing analytes of interest, and a “mass analyzer” for mass analysis:  (encompassing “a desorption electrospray ionization source coupled to a mass spectrometer”). Takats et al. recited (claims 1-37) a method for desorbing and ionizing an analyte in a sample material comprising directing DESI-active spray droplets onto the surface of the sample material to interact with the surface and desorb the analyte, in which in the sample is on a solid or flexible surface, wherein the sample material is of biological origin, wherein the DESI-active spray droplets as generated by an electrospray device, and in which the analyte ions are analyzed by a mass spectrometer - MS- (encompassing “information about the membrane protein …”). Takats et al. further recites (claims 11-12) the use of a “reagent” in the ionization process that helps generate desorbed ions between the sample and reagent, and recites (claims 29) the use of one or more materials to bind one or more samples to a slide or surface (also encompassing a “reagent”). In addition, Takats et al. discloses (para. [0016]) the use of multiple sample slides or supports (“a plurality of surfaces …”) and recites (claims 29) the analysis of one or more samples (“a plurality of samples”).
Takats et al. does not expressly disclose the use of “a solubilizing agent.” However, Pope et al. discloses (abstract) compositions and methods for mass spectroscopy; wherein the compositions and methods relate to the analysis of proteins and other biopolymers using mass spectroscopy, particularly matrix-assisted laser desorption time-of-flight mass spectrometry (MALDI-TOF MS). Pope et al. discloses (para. [0107]) the analysis of “membrane proteins.” Pope et al. teaches (para. [0016]-[0018]) about the use of “solubilizing agents” or “solubilizers” that are useful in the analysis of hydrophobic analytes like hydrophobic proteins and further discloses (para. [0028]) the use of “solubilizers” that can increase the solubility of an analyte. Para. [0120] of Pope et al. goes on the show that their “solubilizing agents” or “solubilizers” are not limited to just use in a MALDI matrix, but can be employed to enhance solubility of one or more analytes using other types of MS, in particular LC/MS; for example, an MS-compatible solubilizer can allow for better yield and purification of proteins separated by, for example, HPLC, RP HPLC, capillary electrophoresis, or liquid or gel phase isolelectric focusing prior to MS analysis:  (the “prior to MS analysis” encompassing “wherein the electrospray comprises a solubilizing [sp] agent” since the ESI spray is employed prior to mass analysis). Takats et al. (claim 29 respectively) and Pope et al. (para. [0043] respectively) both disclose contacting a substrate or slide with a chemical material for mass analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the “solubilizers” of Pope et al with the mass analysis DESI spray system of Takats for the purpose of analyzing protein analytes that may be hydrophobic (para. [0016]-[0018] of Pope et al.) since both references employ “electrospray” techniques in order to analyze biological samples (para. [0043] of Pope et al. and claim 8 of Takats et al.).

	In regards to instant claims 2, 4, and 11; Pope et al. discloses (para. [0028]) the use of solubilizers comprising “detergents.”
	In regards to instant claim 3; Pope et al. discloses (para. [0087]) the use of “lipid bilayers.” 
In regards to instant claim 6; Pope et al. discloses (para. [0107]) the analysis of “membrane proteins.”
In regards to instant claims 7-8; Takats et al. recited (claims 1-37) a method for desorbing and ionizing an analyte in a sample material comprising directing DESI-active spray droplets onto the surface of the sample material to interact with the surface and desorb the analyte, in which in the sample is on a solid or flexible surface, wherein the sample material is of biological origin, wherein the DESI-active spray droplets as generated by an electrospray device, and in which the analyte ions are analyzed by a mass spectrometer. Takats et al. further recites (claims 29) the use of one or more materials like a “ligand” to bind one or more samples to a slide or surface.
In regards to instant claim 9; Pope et al. discloses (para. [0083]) the use of ligands that are a synthetic compound, such as a “drug or drug candidate (lead compound),” or a biomolecule, e.g., antibody, an agonist, an antagonist, an allosteric modulator, a “phospholipid,” cholesterol, a fatty acid, a steroid, a hormone, a volatile anesthetic, a fluxing ion, an ion cofactor or modulator, or combinations thereof.
In regards to instant claims 12 and 15; Takats et al. discloses (para. [0060]) dissolving a broad range of analyte samples for analysis: (encompassing “a solid sample” that has to be dissolved in order to analyze it.). Pope et al. discloses (para. [0491]) the use of “intact” (“solid”) protein samples dissolved in a buffer.
In regards to instant claim 13; Pope et al. discloses (para. [0237]) the use of solid-phase extraction or dialysis to “remove” contaminants such as salts, or nonvolatile solvents, surfactants or chaotropes prior to mass analysis.
In regards to instant claim 14; Pope et al. discloses (para. [0123]) detergents forming micelles.
In regards to instant claim 16; Takats et al. discloses (abstract and fig. 1-13) a method and system for desorption ionization (DESI) for the ionization of various compounds, including “peptides and proteins” (encompassing “a membrane protein”) present on metal, polymer, and mineral surfaces, and further discloses producing a mass spectra of the ionized compounds (encompassing “characterized”). Pope et al. discloses (para. [0007]) the use of mass spectrometry for the detection and characterization of biomolecules, such as proteins, peptides, oligosaccharides and oligonucleotides.
In regards to instant claim 21, which encompasses the limitations of previously rejected instant claim 1 above; Pope et al. recites (claims 109-110) methods of identifying an amino acid sequence of a protein analyte that binds to a ligand (encompassing “ration of membrane protein to ligand”): (possibly encompassing the claimed “dissociation constant”, depending on the clarity provided for the rejection under 35 USC 112 above). In addition, Takats et al. discloses (para. [0016]) the use of multiple sample slides or supports (“a plurality of surfaces …”) and recites (claims 29) the analysis of one or more samples (“a plurality of samples”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797